PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,136,284
Issue Date: October 5, 2021
Application No. 16/763,665
Filing or 371(c) Date: 13 May 2020
Attorney Docket No. LPP20200966US
:
:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:



This is a decision on the request for refund received November 17, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[t]his is a request for a refund . . . with respect to the charge dated on October 1, 2021 . . . Applicants erroneously paid the second . . . petition fee set forth in 37 CFR 1.17(h) ($140) on October 1, 2021 . . . Applicants respectfully request the . . . petition fee would be returned”. 

A review of the Office records for the above-identified application indicates that an ePetition to Withdraw the Application from Issue under 37 CFR 1.313(c) was filed and auto-granted on August 18, 2021.  In error, the applicant paid a fee for a petition on October 1, 2021, without the filing of a petition.  As such, no fee was due.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions